Case 1:19-cv-02154-CMA-STV Document 55 Filed 03/01/21 USDC Colorado Page 1 of 5




                                            I.
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 19-cv-02154-CMA-STV

  ELIZABETH KIRKWOOD,

         Plaintiff,

  v.

  STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

         Defendant.


                                            ORDER


         This matter is before the Court on dueling motions for summary judgment. For

  the following reasons, the Court denies Plaintiff’s Motion (Doc. # 29) and grants

  Defendant’s Motion (Doc. # 42).

                                    I.     BACKGROUND

         Plaintiff was allegedly injured in a car accident. (Doc. # 4, ¶ 6). She sued the

  other driver, Duane Keeson, claiming that Keeson was at fault. (Doc. # 29, ¶ 3). At the

  time, Keeson had a total of $1.1 Million in available insurance coverage: a $100,000

  auto-liability policy and a $1,000,000 personal-liability umbrella policy. (Doc. # 29, ¶ 3).

  The parties agree that both policies applied to the accident, and both could have been

  used to compensate Plaintiff for her injuries. (See Doc. # 29, ¶ 5; Doc. # 34, ¶ 1).

  However, Plaintiff’s then-attorneys never told her about the $1,000,000 umbrella policy.

  (Doc. # 29, ¶ 3). Plaintiff, believing that Keeson had only $100,000 in available

                                                1
Case 1:19-cv-02154-CMA-STV Document 55 Filed 03/01/21 USDC Colorado Page 2 of 5




  insurance coverage, ultimately settled the case for $100,000 – the limit of Keeson’s

  auto-insurance policy. (Doc. # 29, p. 3).

         Plaintiff is now suing her auto-insurance carrier, State Farm, seeking

  underinsured-motorist (UIM) benefits. 1 (Doc. # 4). She claims that her damages

  exceeded the $100,000 settlement with Keeson, and she argues that it is State Farm’s

  responsibility to make up the difference. State Farm counters that it has no obligation to

  pay UIM benefits because Keeson was not underinsured: his $1.1 Million in total

  insurance coverage was more than enough to compensate Plaintiff for her injuries. Both

  parties now seek summary judgment.

                                          II.    ANALYSIS

         Summary judgment is warranted when “there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). The parties agree that there is no genuine dispute of material fact in this case,

  and that the case turns on a question of contract interpretation: when is a driver

  “underinsured” under Plaintiff’s State Farm policy (“Policy”)? (Doc. # 29, ¶¶ 2, 4; Doc. #

  33, pp. 5-6).

         Plaintiff argues that a driver is underinsured if his auto-liability insurance limits

  are less than the plaintiff’s total damages. (Doc. # 29, ¶ 12). She contends that Keeson

  was underinsured because he carried only $100,000 in auto-liability insurance – less

  than Plaintiff’s claimed damages. State Farm argues that a driver is underinsured only if



  1
    In a separate lawsuit, Plaintiff is also suing her former attorneys for malpractice based on their
  failure to tell her about the umbrella policy. (Doc. # 29, ¶ 5.M.)

                                                   2
Case 1:19-cv-02154-CMA-STV Document 55 Filed 03/01/21 USDC Colorado Page 3 of 5




  his total liability coverage – including auto-liability policies and umbrella coverage – is

  insufficient to cover the plaintiff’s damages. State Farm contends that Keeson was not

  underinsured because he carried a total of $1.1 Million in applicable coverage. The

  Court agrees with State Farm.

         Insurance policies are contracts and, as such, are governed by the rules of

  contract interpretation. State Farm Mut. Auto. Ins. Co. v. Kastner, 77 P.3d 1256, 1259

  (Colo. 2003). “[I]n the absence of ambiguity, an insurance policy must be given effect

  according to the plain and ordinary meaning of its terms.” Wagner v. Am. Family Mut.

  Ins. Co., 569 F. App'x 574, 578 (10th Cir. 2014).

         The Policy states that, if Plaintiff is injured by a driver who lacks sufficient

  insurance to cover her damages, State Farm will help make up the difference: “We will

  pay compensatory damages for bodily injury an insured is legally entitled to collect

  from the owner or driver of . . . an underinsured motor vehicle.” (Doc. # 29-1, p. 19

  (emphasis in original)). However, Plaintiff is entitled to these benefits only if her

  damages exceed the total amount of liability coverage available from the other driver:

  “The most we will pay [in UIM benefits] is . . . the difference between the total limits of

  legal liability coverage from all sources and the insured’s damages.” (Doc. # 29-1, p.

  20 (bold and italicized text in original; underlining added)). In other words, a driver is not

  “underinsured” unless the “total limits” of all applicable insurance policies are insufficient

  to cover Plaintiff’s damages.

         The Court finds the Policy language to be clear and unambiguous. Under the

  plain language of the Policy, State Farm has no obligation to pay UIM benefits unless


                                                 3
Case 1:19-cv-02154-CMA-STV Document 55 Filed 03/01/21 USDC Colorado Page 4 of 5




  the “total limits of legal liability coverage from all sources” are insufficient to cover

  Plaintiff’s damages. (Doc. # 29-1, p. 20 (emphasis added)). Plaintiff concedes that, in

  this case, the “total limits of legal liability coverage from all sources” was $1.1 Million –

  more than enough to cover her damages. (Doc. # 29, n. 7). Therefore, Keeson was not

  “underinsured,” and State Farm had no obligation to pay UIM benefits.

         Plaintiff argues, however, that State Farm “waived or annulled” the “total limits”

  provision by consenting to the settlement. (Doc. # 46, ¶ 18). Plaintiff cites no authority to

  support this argument. To the contrary, it is well settled that insurance coverage “cannot

  be extended by the doctrine of waiver or estoppel.” Hartford Live Stock Ins. Co. v.

  Phillips, 372 P.2d 740, 742 (Colo. 1962).

         Plaintiff also argues that Colorado’s UIM statute suggests a different result:

  “[E]xcess liability or ‘umbrella’ policies are [not] (at least generally) part of the statutory

  scheme contemplated by C.R.S. § 10-4-609.” (Doc. # 29, ¶ 10). This argument is

  inapposite. The UIM statute merely sets the minimum requirements for UIM policies in

  Colorado. See C.R.S. §§ 10-4-609(1)(a) (insurance carriers must offer uninsured-

  motorist coverage). There is no dispute that the Policy satisfies those minimum

  requirements. Nothing in the UIM statute compels the Court to disregard the plain

  language of Plaintiff’s Policy.

         In sum, Plaintiff’s State Farm had no obligation to pay UIM benefits under the

  Policy. Therefore, State Farm did not breach its contract with Plaintiff, and it did not

  unreasonably delay or deny insurance benefits. As a result, Plaintiff’s claims against

  State Farm must fail as a matter of law.


                                                  4
Case 1:19-cv-02154-CMA-STV Document 55 Filed 03/01/21 USDC Colorado Page 5 of 5




                                   III.   CONCLUSION

        For the foregoing reasons, Plaintiff’s Motion for Summary Judgment re: Issue of

  Law (Doc. # 29) is DENIED and Defendant’s Motion for Summary Judgment (Doc. # 42)

  is GRANTED. The clerk is directed to enter judgment against Plaintiff and in favor of

  Defendant.



        DATED: March 1, 2021


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              5
